Citation Nr: 0334273	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of uterus 
and bilateral ovary removal.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Reno, Nevada (RO).


REMAND

As a preliminary matter, VA revoked the authority of the 
veteran's attorney to represent VA claimants during the 
course of this appeal.  The Board informed the veteran of 
this development and offered her an opportunity to appoint 
another representative.  The veteran chose Veterans of 
Foreign Wars of the United States (VFW) as her new 
representative.  Consequently, upon the return of this claims 
file to the RO, the VFW should be informed of all evidentiary 
and adjudicative actions and should be afforded an 
opportunity to review evidence and to submit argument on 
behalf of the veteran.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law and applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

The Board finds that additional action is necessary in order 
to comply with the duty to inform and the duty to assist 
pursuant to the VCAA.  In this regard, the Board finds that 
the veteran has not been adequately informed of the 
respective duties of the claimant and VA to obtain evidence.  
In addition, VA medical examinations and opinions must be 
obtained in order to fully assist the veteran in the 
resolution of her claims.  The Board began to undertake this 
evidentiary development of the veteran's claims in September 
2002.  However, the Board no longer has the authority to 
develop evidence and this matter must be remanded to the RO.  

This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
her claims and inform her whether she or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
private, VA, and military hospital 
medical records not previously associated 
with the claims file.  

4.  The RO should schedule the veteran 
for a VA gynecological examination to 
ascertain the nature and etiology of her 
claimed disability.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner should opine whether it is at 
least as likely as not that any current 
gynecological disorder is related to the 
veteran's period of active service.  
Specifically, the examiner should opine 
whether any current gynecological 
disorder is related to the recurrent 
pelvic inflammatory disease, urinary 
tract infections, and cervical cyst that 
were present during active service.  The 
opinion should be supported by a complete 
medical rationale and should identify the 
relevant facts relied upon.

5.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain the level of social and 
occupational impairment attributable to 
her PTSD.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is requested to specifically 
opine whether the veteran is unemployable 
due to her PTSD.  The opinion should be 
supported by a complete medical rationale 
and should identify the relevant facts 
relied upon.

6.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted, the veteran 
and her representative should be 
furnished a Supplemental Statement of the 
Case.  That document should include 
notice of all relevant actions taken on 
the claims for benefits, a summary of the 
evidence pertinent to the issues on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




